Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


In the Interest of C.F., a Child                      Appeal from the 5th District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-22-00045-CV                                    20S0025-005).      Memorandum Opinion
                                                      delivered by Justice Stevens, Chief Justice
                                                      Morriss and Justice van Cleef participating.

       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.
                                                      RENDERED NOVEMBER 29, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk